DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 and 8/12/2020 are being considered by the examiner.

Drawings
The drawings filed on April 17, 2020 are accepted by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being obvious over Hayakawa (US Publication No. 2015/0262034) in view of Takagi et al (US Patent No. 5,926,633).

	at least one memory (52, Fig.2) that stores a program (paragraph 26); and
	at least one processor (51, Fig.2) that executes the program (paragraph 26) to perform: 
	  acquiring results of document recognition processing for a scanned image obtained by scanning a plurality of documents en bloc (S301-S303, Fig.3; Fig.5B; paragraphs 29-32); and 
	  controlling to display a preview screen on the user interface (Fig.5A), which displays the results acquired by the acquisition unit on the scanned image in an overlapping manner (a plurality of receipts are scanned at the same time in which original 503 is overlapped or straight lines 602 and 603 are set to overlap each other in Fig.6A), (503, Fig.5B; paragraphs 22, 25), wherein the preview screen (Figs.5B-5E) includes an input unit (pointing device/mouse or keyboard with buttons as input unit 61, Fig.2) with which a user gives instructions to divide a document area (503 in Fig.5B) that satisfies a predetermined condition (a line separating 2 regions of original 503) among document areas corresponding to one or a plurality of documents included in the results (original 503 is divided into 2 different regions as in Fig.5D), (paragraphs 31-36, 44-47, and 49). 
	Hayakawa does not directly teach the input unit has a button.  However, it was a matter of well-known in the prior art that a conventional user interface with operation panel, keyboard, pointing device or mouse can have buttons with which the user can 

	Concerning claim 3, Hayakawa in view of Takagi et al further teaches the apparatus according to claim 1, wherein the first button is arranged at a position (the line separating receipt 503 into 2 different regions) where the division is predicted in the preview screen (Figs.5A-C), (paragraphs 35-37, 44-47). 
	Concerning claim 4, Hayakawa in view of Takagi et al further teaches the apparatus according to claim 2, wherein the first button (the line separating receipt 503 in Figs. 5B, 5C) is displayed based on user instructions for a document area that does not satisfy the predetermined condition (paragraphs 44-47). 
	Concerning claim 5, Hayakawa in view of Takagi et al further teaches the apparatus according to claim 4, further comprising: determining whether the division is possible at a position specified accompanying the user instructions, wherein the first button is displayed in a case where the division is possible is determined (depending on the distance between the labels between the line in receipt 503), (Figs. 5B-5D; paragraphs 33-37, 44-47). 

	Concerning claim 7, Hayakawa in view of Takagi et al further teaches the apparatus according to claim 1, wherein a frame (a dotted line in Fig.5A or a window frame in receipt 503 that dividing 2 different regions in Fig.5B) indicating an outer edge of each document area detected in the document recognition processing is displayed on the scanned image in an overlapping manner (receipt 507 in Fig.5E); (paragraphs 45-46). 
	Concerning claim 8, Hayakawa in view of Takagi et al further teaches the apparatus according to claim 7, wherein the first button (dotted line in Fig.5A, 5D and 5E) is arranged along the frame (window frame of 503, Fig.5B), (paragraphs 45-46). 
	Concerning claim 9, Hayakawa in view of Takagi et al further teaches the apparatus according to claim 7, wherein the first button (dotted line in Fig.5A, 5D and 5E) is arranged on a line indicating a border after division within the frame (Figs.5D and 5E), (paragraphs 45-46). 
	Concerning claim 10, Hayakawa in view of Takagi et al further teaches the apparatus according to claim 1, wherein information indicating a direction of the division (using the pointing device/mouse to touch the straight dotted line in Figs. 5B-5E) is attached to the first button, (paragraphs 45-46). 

	Concerning claim 12, Hayakawa in view of Takagi et al further teaches the apparatus according to claim 11, wherein a second button (using a button in the keyboard or in the pointing device/mouse to touch the dotted line) for cancelling division is displayed on the updated preview screen (from receipt 503 in Fig.5D to receipt 507 in Fig.5E), (paragraphs 44-46). 
	Concerning claim 13, Hayakawa in view of Takagi et al further teaches the apparatus according to claim 1, wherein a third button (using a button in the keyboard or point device to change the first button (dotted line in Fig.5A) into a long window frame dividing 2 regions of the receipt 503 in Fig.5B), for adjusting an outer edge of a document area in which the first button is displayed, is displayed based on user instructions (paragraphs 31-32). 
	Concerning claim 14, Hayakawa in view of Takagi et al further teaches the apparatus according to claim 13, wherein a fourth button (dividing the receipt 503 into 2 separated documents wherein the dotted line is in the upper document in Fig.5D) for adjusting a position of the division is further displayed based on user instructions (paragraphs 37-42). 
	Concerning claim 15, Hayakawa in view of Takagi et al further teaches the apparatus according to claim 1, the apparatus is connected with an external apparatus (150, Figs.1 and 2) that performs the document recognition processing, and the 
	Concerning claim 16, Hayakawa in view of Takagi et al further teaches the apparatus according to claim 1, further comprising: performing the document recognition processing, and performing processing to divide the document area based on user instructions using the first button (any button in the input unit 61), (paragraphs 22, 25-28, 44-47). 
	Claim 17 is method claim of apparatus claim 1.  Claim 17 is rejected for the same rationales set forth for claim 1 respectively.
	Concerning claim 18, Hayakawa in view of Takagi  discloses a non-transitory computer readable storage medium (52, Fig.2) storing a program (paragraph 26) for causing a computer to perform a control method of an apparatus discussed in claims 1 and 17 above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Akiyoshi (US Publication No. 2011/0205171) discloses a display control device that facilitates an operation on a touch panel wherein two touched positions are detected on the single display object, and an overall controller extracts frame images of which the number depends on a distance between the two touched positions after the movement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                 
/ANH-VINH THI NGUYEN/Primary Examiner, Art Unit 2674
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



August 28, 2021